DETAILED ACTION

Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of May 25, 2020. Applicant’s claim for the benefit of a prior-filed provisional application # 62/852,787 filed on May 24, 2019 is acknowledged. 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim(s) 19 and 20 is/are directed to "a computer readable medium comprising instructions…". Applicant has acted as their own lexicographer in [0078] by clearly setting forth a special definition of the claim term explicitly disavowing the full scope of the claim term “computer readable medium”. Applicant has clearly set forth that “the term "computer readable medium" is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals”. As such, Applicant has explicitly disavowed embodiments comprising use of a propagating signal as the computer readable medium. As such, a broadest reasonable interpretation of claim(s) 19 and 20 as a whole encompasses only subject matter that falls within a statutory category (e.g., physical random-access memory)  and is/are drawn to one of the statutory categories of invention accordingly. 

	Claim 9 contains a conditional limitation. Specifically, claim 9 requires “determining… whether the current date-and-time corresponds with a predefined restocking time to restock the virtual card pool based on the target distribution”. However, the method of claim 9 explicitly requires a plurality of steps to be performed “in response to determining that the current date-and-time corresponds with the predefined restocking time”. The Examiner understand this language to require the method to involve a step of determining that the current date-and-time corresponds with the predefined restocking time. In other words, the claim language requires the recited conditions to be true/met (e.g., it is explicitly required that the more or more servers determine that the current date-and-time corresponds with a predefined restocking time to restock the virtual card pool based on the target distribution when performing the step of “determining… whether the current date-and-time corresponds with a predefined restocking time to restock the virtual card pool based on the target distribution”). As such, all of the limitations/steps recited in the claimed method are given patentable weight. 

Subject Matter Eligibility
	The Examiner is persuaded that although the claims recite an abstract idea, they comprise a combination of additional elements that, when combined with the recited judicial exception, amount to a particular technology-based solution to a technological problem. Specifically, the one or more databases configured to store a virtual pool of virtual credit cards combined with the series of restocking limitations and ultimate request for a set of virtual credit cards sent from the 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


	Claims 1-3, 5, 9-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paschini et al. (U.S. PG Pub No. 2010/0299733, November 25, 2010 - hereinafter "Paschini”) in view of Buc et al. (U.S. PG Pub No. 20190303803, October 3, 2019 - hereinafter "Buc”)

With respect to claims 1, 9, and 19, Paschini teaches a system for operating a pool of virtual credit cards, a method for operating a pool of virtual credit cards, and a computer readable medium comprising instructions, which, when executed, the instructions cause a combination of one or more machines to perform the method, comprising ;
one or more databases configured to store virtual credit cards within a virtual card pool; (Fig 1 tag 112 & [0050] “’virtual inventory’ of pre-paid cards”, [0075]-[0076] “list of pre-paid monetary denominations…can determine what monetary denominations are available…checks pin database to determine what types of monetary denominations are available…” – Pin database is equivalent to a database configured to store virtual credit cards within a virtual card pool, [0096] “$100 virtual card” –PINs are therefore equivalent to virtual credit cards, [0101] “Pion warehouse”, [0135])
one or more servers configured to: (Fig1 & Fig 21 & Fig 24 & Fig 25)
unlock one of the virtual credit cards stored within the virtual card pool for each accepted voucher offer ([0085] “the pin is sent…makes the delivery of the PIN ‘on demand’, [0087] “retrieves a PIN from the database having the appropriate characteristics selected by the customer…retrieve record…transmits PIN…to the customer” – therefore the system unlock one of the virtual credit cards stored within the virtual card pool for each accepted voucher offer, [0098], [0118])
remove each unlocked virtual credit card stored from virtual card pool ([0075]-[0077] the pin database (i.e., virtual credit card pool) has plurality of available denominations and therefore suggests that pins (virtual credit cards) are removed from the database after they have been assigned/unlocked), [0087] “once a PIN has been retrieved…marked as sold and unavailable”, [0118])
identify a current date-and-time; ([0168] “each of the servers is used by the hub to update…may send batches of updates periodically based on a time” – therefore requires determination of a current date and time)
determine a target distribution of virtual credit cards within the virtual card pool for the current date-and-time, the target distribution indicating a target quantity of cards for each of a plurality of card values; ([0123] automated replenishment of inventory of pins (i.e., inventory of virtual credit cards within the virtual card pool) at “desired assortment…of different denominations” (per [0104]) which may be triggered based on current date and time (per [0168] “each of the servers is used by the hub to update…may send batches of updates periodically based on a time”))
determine whether the current date-and-time corresponds with a predefined restocking time to restock the virtual card pool based on the target distribution; ([0123] automated replenishment of inventory of pins triggered based on current date and time (per [0168] “each of the servers is used by the hub to update…may send batches of updates periodically based on a time”) inherently comprises determine whether the current date-and-time corresponds with a predefined restocking time to restock the virtual card pool based on the target distribution)
in response to determining that the current date-and-time corresponds with the predefined restocking time, for each of the plurality of card values: identify a current number of virtual credit cards within the virtual card pool that have the card value , identify a threshold number of virtual credit cards for the card value based on the target distribution; compare the current number of virtual credit cards to the threshold number of virtual credit cards; ([0123] & [0130] & [0145]-[0148] & [0165]-[0168] automated replenishment of inventory of pins (i.e., inventory of virtual credit cards within the virtual card pool) at “desired assortment…of different denominations” (per [0104] & [0147] “so that each of the servers has a sufficient, but not an excess amount, of PINS”) based on current date and time (per [0168] “each of the servers is used by the hub to update…may send batches of updates periodically based on a time”) inherently comprises determining that the current date-and-time corresponds with the predefined restocking time, identifying a current number of virtual credit cards for each of the plurality of card values within the virtual card pool that have the card value, identify a threshold number of virtual credit cards for the card value based on the target distribution; and comparing the current number of virtual credit cards to the threshold number of virtual credit cards to determine whether the current number of virtual credit cards is less than the threshold number of virtual credit cards in order to determine how many are needed to be acquired to meet the desired assortment of denominations)
in response to determining that the current number of virtual credit cards is less than the threshold number of virtual credit cards, transmit a request for a set of virtual credit cards having the card value to an external server of a card distributer; and ([0101] & [0104] & [0108]-[0109] & [0165] request for a set of virtual credit cards having the card value to an external server of a card distributer)
add the requested virtual credit cards having the card value to the virtual card pool upon receipt from the external server ([0101] & [0104] & [0108]-[0109] & [0165] adds the requested virtual credit cards having the card value to the virtual card pool upon receipt from the external server
Although Paschini uses telephone services as the primary embodiment, Paschini does suggest that the pool of virtual credit cards and pool replenishing techniques utilized may be applied to other services/contexts as well  ([0052] “can be used for accessing other pre-paid goods and services”, [0119], [0139]). However, Paschini does not explicitly discuss virtual credit cards used as airline passenger vouchers.  Paschini does not appear to disclose,
virtual credit cards for airline passenger vouchers
for each accepted voucher offer of a qualifying passenger name record
However, Buc discloses 
virtual credit cards for airline passenger vouchers ([0008]-[0009] & [0033]-[0034] “virtual prepaid gift card...digital voucher”, [0069])
for each accepted voucher offer of a qualifying passenger name record ([0065]-[0067] & [0069] & [0077])
Buc suggests it is advantageous to include virtual credit cards for airline passenger vouchers and 
of a qualifying passenger name record, because airline passenger vouchers (e.g., flight/meal/hotel vouchers) are one type of good/service for which customer’s may need to be issued virtual credit cards and because doing so can ensure passengers/customers are entitles to a particular voucher ([0065]-[0067] & [0069] & [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system and medium of Paschini to include virtual credit cards for airline passenger vouchers and for each accepted voucher offer of a qualifying passenger name record, as taught by Buc, because airline passenger vouchers (e.g., flight/meal/hotel vouchers) are one type of good/service for which customer’s may need to be issued virtual credit cards and because doing so can ensure passengers/customers are entitles to a particular voucher.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of virtual credit cards for airline passenger vouchers of Buc for the virtual credit cards for other types of goods/services of Paschini. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claims 2, 10, and 11, Paschini and Buc teach the system of claim 1 and the method of claim 9. Paschini does not appear to disclose,
wherein the target distribution at a first date-and- time is different than the target distribution at a second date-and-time (claims 2 and 10)
wherein the target distribution at a first date- and-time has a target quantity of cards for a card value within the virtual pool that is different than the target quantity of cards for the card value at a second date-and-time (claim 11)

However, the description of the target distribution at a first date-and- time as being different than the target distribution at a second date-and-time is non-functional descriptive material, as this description is not functionally interrelated with the useful acts/steps/functions, structure, or properties of the claimed invention (in this case, the claimed system and method). The steps/function of identifying the time and identifying a threshold number and comparing the In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). As such, this descriptive material will not patentably distinguish the claimed invention from the prior art.

With respect to claim 3, Paschini teaches the system of claim 2;
wherein the one or more databases are configured to store the target quantity for each of the plurality of card values of the target distribution for each respective date-and-time ([0050] configured to store the virtual inventory of cards, 

With respect to claim 5, Paschini and Buc teach the system of claim 1. Paschini does not appear to disclose,
wherein the one or more servers are configured to: receive a list of qualified passenger name records of a delayed flight that qualify for a voucher; 
identify contact information for each of the qualified passenger name records; and 
transmit a voucher offer based on the contact information for each of the qualified passenger name records
However, Buc discloses 
wherein the one or more servers are configured to: receive a list of qualified passenger name records of a delayed flight that qualify for a voucher; ([0063]-[0066] “list of passengers affected”
identify contact information for each of the qualified passenger name records, and transmit a voucher offer based on the contact information for each of the qualified passenger name records ([0033] & [0067]-[0070] & [0085] communication via e0mail or SMS and transmission of voucher to user device inherently comprise identify contact information for each of the qualified passenger name records, and transmit a voucher offer based on the contact information for each of the qualified passenger name records)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the one or more servers are configured to: receive a list of qualified passenger name records of a delayed flight that qualify for a voucher; identify contact information for each of the qualified passenger name records; and transmit a voucher offer based on the contact information for each of the qualified passenger name records, as taught by Buc, in the sysatem of Paschini, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would ensure qualified customers are receiving vouchers and because doing so enabled the system to provide the voucher to the customers. 

With respect to claim 12, Paschini teaches the method of claim 9;
wherein determining the target distribution comprises: identifying a first target quantity of cards for a first card value within the virtual pool; and 49PATENTDocket No. 30442.8002 (01US2) identifying a second target quantity of cards for a second card value within the virtual pool, the second card value being different than the first card value, the first target quantity of cards being different than the second target quantity of cards ([0123] & [0130] & [0145]-[0148] & [0165]-[0168] automated replenishment of inventory of pins (i.e., inventory of virtual credit cards within the virtual card pool) at “desired assortment…of different denominations” (per [0104] & [0147] “so that each of the servers has a sufficient, but not an excess amount, of PINS”) comprises wherein determining the target distribution comprises: identifying a first target quantity of cards for a first card value within the virtual pool; and 49PATENTDocket No. 30442.8002 (01US2) identifying a second target quantity of cards for a second card value within the virtual pool, the second card value being different than the first card value, the first target quantity of cards being different than the second target quantity of cards)

With respect to claim 13, Paschini teaches the method of claim 9;
wherein transmitting the request for the set of virtual credit cards comprises requesting a predefined quantity of virtual credit cards having the card value ([0101] & [0104] & [0108]-[0109] & [0165] request for a set of virtual credit cards having the card value to an external server of a card distributer;

With respect to claim 14, Paschini teaches the method of claim 9;
wherein transmitting the request for the set of virtual credit cards comprises requesting a quantity of cards that equals a difference between the current number of credit cards having the card value and a target number of credit cards having the card value ([0123] & [0130] & [0145]-[0148] & [0165]-[0168] automated replenishment of inventory of pins (i.e., inventory of virtual credit cards within the virtual card pool) at “desired assortment…of different denominations” (per [0104] & [0147] “so that each of the servers has a sufficient, but not an excess amount, of PINS”) comprises requesting a quantity of cards that equals a difference between the current number of credit cards having the card value and a target number of credit cards having the card value)

With respect to claim 16, Paschini teaches the method of claim 9;
further comprising unlocking a virtual credit card having a voucher value for the qualified passenger name record in response to determining that the virtual card pool includes the virtual credit card having the voucher value  ([0085] “the pin is sent…makes the delivery of the PIN ‘on demand’, [0087] “retrieves a PIN from the database having the appropriate characteristics selected by the customer…retrieve record…transmits PIN…to the customer” – therefore the system unlock one of the virtual credit cards stored within the virtual card pool for each accepted voucher offer, [0098], [0118])




Claim Objections and Indication of Allowable Subject Matter

	Dependent claims 4, 6-8, 15, 17, 18, and 20 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record is Paschini et al. (U.S. PG Pub No. 2010/0299733, November 25, 2010 - hereinafter "Paschini”); Buc et al. (U.S. PG Pub No. 20190303803, October 3, 2019 - hereinafter "Buc”); Shanmugam et al. (U.S. PG Pub No. 2020/0005301 Jaanuary 2, 2020 - hereinafter "Shanmugam”); Sutton et al. (U.S. PG Pub No. 2016/0063489 March 3, 2016 - hereinafter "Sutton”); Morris (U.S. PG Pub No. 2014/0244374 August 28, 2014 - hereinafter "Morris”); Sedlarevic et al.  (U.S. PG Pub No. 2018/0089598 March 29, 2018 - hereinafter "Sedlarevic”); and “The Virtual Credit Card (VCC) Revolution” (Dudarenok, Mike A.; published on August 1, 2015 at https://www.linkedin.com/pulse/virtual-credit-card-vcc-revolution-mike-dudarenok)

Paschini discloses maintaining a virtual pool of virtual credit cards and automatically restocking the inventory of virtual credit cards at preconfigured times by interfacing with card-issuing servers to maintain threshold numbers of cards at various denominations based on predicted demand. 
Buc discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
Shanmugam discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
Sutton discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.

Sedlarevic discloses providing virtual credit cards to travelers to cover travel expenses.
The Virtual Credit Card (VCC) Revolution discloses providing virtual credit cards to travelers to cover travel expenses.

As per Claims 4, 6-8, 15, 17, 18, and 20, while individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight

	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.